                1    Kirsten A. Milton
                     Nevada State Bar No. 14401
                2    Daniel I. Aquino
                     Nevada State Bar No. 12682
                3    JACKSON LEWIS P.C.
                     3800 Howard Hughes Parkway, Suite 600
                4    Las Vegas, Nevada 89169
                     Tel: (702) 921-2460
                5    Email: kirsten.milton@jacksonlewis.com
                     Email: daniel.aquino@jacksonlewis.com
                6
                     Attorneys for Defendant
                7    Nevada Restaurant Services, Inc. dba Dotty’s

                8

                9                                UNITED STATES DISTRICT COURT

              10                                        DISTRICT OF NEVADA

              11     PAMELA BENSON,
                                                                    Case No.: 2:18-cv-01157 –APG-CWH
              12                   Plaintiff,
              13            vs.                                     STIPULATION AND ORDER TO SET
                                                                    DEADLINE FOR PLAINTIFF TO FILE
              14     NEVADA RESTAURANT SERVICES,                    SECOND AMENDED COMPLAINT AND
                     INC. dba DOTTY’S, a domestic                   DEFENDANT TO ANSWER PLAINTIFF’S
              15     corporation; DOE INDIVIDUALS 1                 SECOND AMENDED COMPLAINT
                     THROUGH 300; AND roe business or
              16     governmental entities 1 through 300,             (First Request)
                     inclusive,
              17
                                   Defendants.
              18

              19            Defendant Nevada Restaurant Services, Inc. dba Dotty’s (“Defendant”) by and through its

              20     counsel, Jackson Lewis P.C., and Plaintiff Pamela Benson (“Plaintiff”) by and through her

              21     counsel, Mullins & Trenchak, hereby stipulate and agree to set the deadlines for Plaintiff to file

              22     her Second Amended Complaint and Defendant to file an answer to Plaintiff’s Second Amended

              23     Complaint as follows:

              24            1.      On September 10, 2018, Plaintiff filed a First Amended Complaint (ECF No. 13).

              25            2.      On September 19, 2018, the parties filed a Stipulation and Order to Dismiss

              26     Defendants Craig Estey, Paula Graziano, and Robert Swadkins Without Prejudice, and to Dismiss

              27     Plaintiff’s Fourth Cause of Action (Civil Conspiracy), Fifth Cause of Action (Concert of Action),

              28     and Eighth Cause of Action (Negligent Infliction of Emotional Distress) Without Prejudice (ECF
JACKSON LEWIS P.C.
    LAS VEGAS
                1
                     No. 14), which the Court granted on September 19, 2018 (ECF No. 15).
                2
                            3.     On September 21, 2018, the parties mistakenly filed a Stipulation and Order to
                3
                     Extend Time for Defendant to Answer or Otherwise Respond to Plaintiff’s First Amended
                4
                     Complaint (ECF No. 17), requesting Defendant have through and including October 1, 2018 to
                5
                     file its answer, which the Court granted on September 25, 2018 (ECF No. 18).
                6
                            4.     However, before Defendant can file an answer, Plaintiff must file a Second
                7
                     Amended Complaint to ensure that the operative complaint is consistent with the Court’s Order
                8
                     on September 19, 2018, dismissing certain parties and claims (ECF No. 15).
                9
                            5.     The parties have agreed that Plaintiff may have two weeks, through and including,
              10
                     October 15, 2018, to file the Second Amended Complaint to make it conform with the September
              11
                     19, 2018 parties’ stipulation (ECF No. 14) and Court’s Order (ECF No. 15).
              12
                            6.     Defendant shall have seven (7) days, up to and including October 22, 2018, to file
              13
                     an answer to Plaintiff’s Second Amended Complaint.
              14
                     ///
              15
                     ///
              16
                     ///
              17
                     ///
              18
                     ///
              19
                     ///
              20
                     ///
              21

              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                      -2-
                1
                              7.       This stipulation and order is sought in good faith and not for the purpose of delay.
                2
                     No prior such request has been made.
                3
                              Dated this 1st day of October, 2018.
                4
                     JACKSON LEWIS P.C.                                   MULLINS & TRENCHAK
                5

                6    /s/ Daniel I. Aquino                                 /s/ Philip Trenchak
                     Kirsten A. Milton, Bar No. 14401                     Philip J. Trenchak, Bar No. 9924
                7    Daniel I. Aquino, Bar No. 12682                      Victoria Mullins, Bar No. 13546
                     3800 Howard Hughes Parkway, Suite 600                1212 South Casino Center Blvd.
                8    Las Vegas, Nevada 89169                              Las Vegas, Nevada 89104

                9    Attorneys for Defendant                              Attorneys for Plaintiff
                     Nevada Restaurant Services, Inc.                     Pamela Benson
              10     dba Dotty’s

              11

              12                                                     ORDER

              13                                                     IT IS SO ORDERED.
              14

              15
                                                                     UNITED STATES MAGISTRATE JUDGE
              16
                                                                     Dated:     October 2, 2018
              17

              18

              19     4850-2694-1813, v. 1


              20

              21

              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                          -3-
